DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2016/0120077) in view of Kitamura et al (US 2016/0268017) and Yamamoto et al (US 2018/0222154).
Re claim 1, Watanabe discloses an electromagnetic wave shielding sheet, comprising: a protection layer (2, 3), a metal layer (4), and a conductive adhesive layer (5), wherein the metal layer has a plurality of openings (4a), but does not disclose an aperture ratio of the openings is 0.1%-6.5%; and the electromagnetic wave shielding sheet has a tensile breaking strength is 10 N/20 mm -80 N/20 mm.
Re claim 3, wherein a thickness of the metal layer is 0.5 µm -5 µm [0052].
Re claims 5, 7, wherein the conductive adhesive layer contains a thermosetting resin and a conductive filler [0069], and a content of the conductive filler in the conductive adhesive layer is 35 mass%- 90 mass% (3-39% weight) [0069].
Re claim 9, a cover coat layer (9), and a wiring board having signal wirings (8) and an insulation base material (7).



Kitamura et al teaches the use of a tensile breaking strength is 10 N/20 mm -80 N/20 mm (10-40N/mm) [0103]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shielding sheet of Watanabe by employing specific tensile strength for prevent tearing the sheet.
Yamamoto et al teaches the use of an aperture ratio of the openings (open area ratio) which is 0.1%-6.5% (2-30%) for enhancing the electromagnetic wave shielding performance [0043]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the metal layer of Watanabe by employing the aperture ratio of 2-6.5% for enhancing the electromagnetic wave shielding performance
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the via of Watanabe by employing 0.008 - 0.8 mm2 for intended use, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 2, 4, 6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847